IN THE
                       TENTH COURT OF APPEALS

                              No. 10-17-00332-CV

KATRINA AHRENS,
                                                        Appellant
v.

DALLAS POLICE ASSOCIATION, DPA'S ASSIST THE OFFICER
FOUNDATION, INC., FREDERICK FRAZIER, CITY OF DALLAS, AND
ZAC PRODUCTS II, LLC,
                                      Appellee



                        From the 249th District Court
                           Johnson County, Texas
                       Trial Court No. DC-C201700365

                                       and

                              No. 10-18-00207-CV

      IN RE DPA'S ASSIST THE OFFICER FOUNDATION, INC.


                             Original Proceeding


                         ABATEMENT ORDER

     DPA’S Assist the Officer Foundation, Inc.’s and Katrina Ahrens’ Joint Motion for
Extension of Time is granted. Accordingly, these proceedings are again abated to the

18th District Court, the Honorable John Neill, presiding, for 21 days from the date of this

order to allow the trial court to issue an order on reconsideration of Katrina Ahrens’

Motion to Compel Production of Documents.

        The parties are ORDERED to inform this Court as to the result of the trial court’s

reconsideration of the parties’ respective motions within seven days after the ruling and

provide a status report to this Court addressing whether Judge Neill’s ruling upon

reconsideration will impact the proceedings pending in this Court.


                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Abated
Order issued and filed October 17, 2018




Ahrens v. Dallas Police Association, et al.                                          Page 2
In re DPA’s Assist the Officer Foundation, Inc.